                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                              Case No. 17-cr-0301 (WMW/DTS)

                            Plaintiff,
                                                     PRELIMINARY ORDER OF
       v.                                                 FORFEITURE

Domonick Deshay Wright, Brian Funtanous
Mack, James Lavell Brown, and Hakeem
Malik Dontae Flax,

                            Defendants.


      This matter is before the Court on the unopposed motion of Plaintiff United States

of America for a preliminary order of forfeiture. (Dkt. 258.) The Court finds that the

property at issue is subject to forfeiture, 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c),

and the United States has established the requisite nexus between the property and the

offense of which Defendants Domonick Deshay Wright, Brian Funtanous Mack, James

Lavell Brown, and Hakeem Malik Dontae Flax have been found guilty.

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

      1.     The motion of Plaintiff United States of America for a preliminary order of

forfeiture, (Dkt. 258), is GRANTED.

      2.     Defendants must forfeit the following property to the United States pursuant

to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c):

             a.     a Walther P99 .40 caliber semi-automatic pistol bearing serial number
                    FAB1679 and ammunition seized therewith;
              b.      a Beretta model PX4 Storm .40 caliber semi-automatic pistol bearing
                      serial number PY47527 and ammunition seized therewith;

              c.      a Springfield model XD9 9mm semi-automatic pistol bearing serial
                      number XD239292 and ammunition seized therewith;

              d.      a Glock model 9mm 26 semi-automatic pistol bearing serial number
                      REN119 and ammunition seized therewith;

              e.      a Zastava Kragujevac model PAP M92 PV 7.62 caliber semi-
                      automatic rifle bearing serial number M92PV007482 and ammunition
                      seized therewith;

              f.      Glock 9mm ammunition; and

              g.      Remington .45 caliber ammunition.

       3.     The United States Attorney General or an authorized designee may seize the

property and maintain custody and control of it pending the entry of a final order of

forfeiture.

       4.     Pursuant to 21 U.S.C. § 853(n)(1), as incorporated by 28 U.S.C. § 2461(c),

the United States shall publish and give notice of this Order and the intent of the United

States to dispose of the property in such manner as the Attorney General may direct.

       5.     This Order shall become final as to each Defendant at the time of his

sentencing, and shall be made a part of the sentence and included in the judgment. Fed. R.

Crim. P. 32.2(b)(4)(A), (B).

       6.     Following the Court’s disposition of all petitions filed pursuant to 21 U.S.C.

§ 853(n)(2) or, if no petitions are filed, following the expiration of the time period specified

within which to file such petitions, the United States shall have clear title to the property

at issue and may warrant good title to any subsequent purchaser or transferee; and


                                               2
      7.     This Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. Fed. R. Crim. P. 32.2(e).



Dated: June 6, 2019                                   s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           3
